Exhibit 10.3

INTREXON CORPORATION

2013 OMNIBUS INCENTIVE PLAN

Incentive Stock Option Agreement

No. of shares subject to

Incentive Stock Option:             

THIS INCENTIVE STOCK OPTION AGREEMENT (this “Agreement”) dated as of the     
day of             ,         , between Intrexon Corporation, a Virginia
corporation (the “Company”), and                      (the “Participant”), is
made pursuant and subject to the provisions of the Company’s 2013 Omnibus
Incentive Plan (the “Plan”), a copy of which is attached hereto. All terms used
herein that are defined in the Plan have the same meaning given them in the
Plan.

1. Grant of Option. Pursuant to the Plan, the Company, on             ,         
(the “Date of Grant”), granted to the Participant, subject to the terms and
conditions of the Plan and subject further to the terms and conditions set forth
herein, the right and option to purchase from the Company all or any part of an
aggregate of              shares of the Common Stock of the Company, at the
price of $             per share (which is not less than the Fair Market Value
of a share of Common Stock on the Date of Grant). In the case of a Ten Percent
Shareholder, the price per share shall not be less than 110 percent of the Fair
Market Value of a share of Common Stock of the Company on the Date of Grant.
This Option is intended to be treated as an “Incentive Stock Option” under Code
Section 422, but only to the extent the aggregate Fair Market Value (determined
as of the Date of Grant) of the shares for which the Option (and all other
options of the Participant that are intended to be Incentive Stock Options
whether granted under the Plan or any other plan of the Company or any of its
Affiliates) becomes exercisable for the first time in any calendar year does not
exceed One Hundred Thousand Dollars ($100,000). The Company makes no
representation (other than the above expression of intent) or warranty
whatsoever to the Participant as to the tax consequences of the grant or
exercise of the Option or the disposition of the shares acquired hereunder. In
the event that the Option awarded under this Agreement does not qualify for
special tax treatment as an Incentive Stock Option, the Option may be
exercisable as a Nonqualified Stock Option. The Company shall not be liable to
the Participant if the Option or any portion thereof does not qualify as an
Incentive Stock Option.

2. Terms and Conditions. This Option is subject to the following terms and
conditions:

(a) Expiration Date. This Option shall expire at 11:59 p.m. on             ,
             (the “Expiration Date”) or such earlier time as set forth in
Sections 3, 4, 5 or 6 of this Agreement. In no event shall the Expiration Date
be later than 10 years from the Date of Grant. In the case of a Ten Percent
Shareholder, the Option shall expire no later than 5 years from the Date of
Grant.

(b) Vesting of Option.

(i) In General. Except as otherwise provided below, this Option shall become
exercisable with respect to              percent (    %) of the shares of Common
Stock subject to the Option (rounded to the nearest whole share) on each of the
            ,              and              anniversaries of the Date of Grant
and with respect to the remaining shares of Common Stock subject to the Option
on the              anniversary of the Date of Grant, provided the Participant
has been continuously employed by the Company or an Affiliate from the Date of
Grant until such time. Once this Option has become exercisable, it shall
continue to be exercisable until the earlier of the termination of the
Participant’s rights hereunder pursuant to Sections 3, 4, 5 or 6 of this
Agreement or the Expiration Date. A partial exercise of this Option shall not
affect the Participant’s right to exercise this Option with respect to the
remaining shares of Common Stock, subject to the conditions of the Plan and this
Agreement.

(ii) Change in Control. Notwithstanding the foregoing, in the event a Change in
Control occurs and no provision is made for the continuance, assumption or
substitution of the Option by the Company or its successor in connection with a
Change in Control, then, the Option shall become exercisable in full, to the
extent not exercisable previously, on the earlier of the Control Change Date or
the date the Option is to be terminated in connection with the Change in
Control, provided the Participant has remained continuously employed by the
Company or any Affiliate from the Date of Grant until such time.

 

5



--------------------------------------------------------------------------------

(iii) Death or Disability. Notwithstanding the foregoing, this Option also shall
become exercisable in full, to the extent not then previously exercisable, in
the event the Participant’s employment with the Company and its Affiliates is
terminated as a result of the Participant’s death or Disability. The Committee,
in its sole discretion, shall determine whether the Participant has a Disability
for purposes of this Agreement.

(c) Method of Exercise and Payment for Shares. This Option shall be exercised by
delivering written notice of exercise, along with the Option price for the
portion of the Option being exercised and all applicable tax withholdings, to
the attention of the Company’s Secretary at the Company’s address specified in
Section 10 below. The exercise date shall be the date of delivery. The
Participant shall pay the Option price and all applicable tax withholdings in
cash or cash equivalent acceptable to the Committee. However, the Committee in
its discretion may, but is not required to, allow the Participant to pay the
Option price and tax withholdings (i) by surrendering shares of Common Stock the
Participant already owns, (ii) by a cashless exercise through a broker, (iii) by
means of a “net settlement” procedure, (iv) by such other medium of payment as
the Committee shall authorize or (v) by any combination of the allowable methods
of payment set forth herein.

(d) Transferability. Except as provided herein, this Option is nontransferable
and, during the Participant’s lifetime, only the Participant may exercise this
Option. Notwithstanding the foregoing, this Option may be transferred by will or
the laws of descent and distribution.

3. Exercise in the Event of Death or Disability. This Option shall be
exercisable for all or part of the number of shares of Common Stock that the
Participant is entitled to purchase pursuant to Section 2(b) as of the date the
Participant ceases to be employed by the Company and its Affiliates as a result
of the Participant’s death or Disability prior to the Expiration Date and the
termination of the Participant’s rights under Sections 4 or 5 of this Agreement.
In that event, this Option may be exercised by the Participant, the
Participant’s estate, or the person or persons to whom the Participant’s rights
under this Option shall pass by will or the laws of descent and distribution,
for the remainder of the period preceding the Expiration Date or within twelve
(12) months after the date the Participant ceases to be employed by the Company
and its Affiliates as a result of the Participant’s death or Disability,
whichever period is shorter.

4. Exercise After Retirement. This Option shall be exercisable for all or part
of the number of shares of Common Stock that the Participant is entitled to
purchase pursuant to Section 2(b) as of the date the Participant ceases to be
employed by the Company and its Affiliates as a result of the Participant’s
Retirement prior to the Expiration Date and the termination of the Participant’s
rights under Sections 3, 5 or 6 of this Agreement. In that event, the
Participant may exercise this Option for the remainder of the period preceding
the Expiration Date or until the date that is twelve (12) months after the date
the Participant ceases to be employed by the Company and its Affiliates due to
Retirement, whichever period is shorter.

5. Exercise After Termination of Employment. This Option shall be exercisable
for all or part of the number of shares of Common Stock that the Participant is
entitled to purchase pursuant to Section 2(b) as of the date the Participant
ceases to be employed by the Company and its Affiliates, if the Participant
ceases to be employed by the Company and its Affiliates other than as a result
of the Participant’s death, Disability or Retirement and other than as the
result of the termination of employment by the Company or an Affiliate for Cause
prior to the Expiration Date and the termination of the Participant’s rights
under Sections 3 or 5 of this Agreement. In that event, the Participant may
exercise this Option for the remainder of the period preceding the Expiration
Date or until the date that is ninety (90) days after the date Participant
ceases to be employed by the Company and its Affiliates, whichever period is
shorter.

6. Termination of Employment for Cause. Notwithstanding any other provision of
this Agreement, all rights hereunder will be immediately discontinued and
forfeited, and the Company shall not have any further obligation hereunder to
the Participant, and the Option will not be exercisable for any number of shares
of Common Stock (even if the Option previously became exercisable), on and after
the time the Participant is discharged from employment with the Company and its
Affiliates by the Company or an Affiliate for Cause.

 

6



--------------------------------------------------------------------------------

7. Agreement to Terms of the Plan and Agreement. The Participant has received a
copy of the Plan, has read and understands the terms of the Plan and this
Agreement, and agrees to be bound by their terms and conditions.

8. Tax Consequences. The Participant acknowledges (i) that there may be adverse
tax consequences upon acquisition or disposition of the shares of Common Stock
received upon exercise of this Option and (ii) that Participant should consult a
tax adviser prior to such acquisition or disposition. The Participant is solely
responsible for determining the tax consequences of the Option and for
satisfying the Participant’s tax obligations with respect to the Option
(including, but not limited to, any income or excise tax as resulting from the
application of Code Section 409A), and the Company shall not be liable if this
Award is subject to Code Section 409A. If the Participant disposes of the Option
shares within two years of the grant of the Option or within one year after the
Option shares are transferred to the Participant, whichever is later
(“Disqualifying Disposition”), the Participant shall notify the Company of the
Disqualifying Disposition. If, due to the Disqualifying Disposition, gain
attributable to the exercise of the Option becomes includible in the
Participant’s gross income for Federal income tax purposes with respect to the
Option, the Participant shall pay to the Company, or make arrangements
satisfactory to the Company regarding the payment of, any Federal, state and
local taxes of any kind required by law to be withheld or paid with respect to
that amount. If permitted by the Company, tax withholding or payment obligations
may be settled with Common Stock of the company, including Common Stock that is
part of the Option that gives rise to the withholding requirement. The
obligations of the Company under the Plan and pursuant to this Agreement shall
be conditioned upon that payment or arrangements with the Company and the
Company shall, to the extent permitted by law, have the right to deduct any such
taxes from any payment of any kind otherwise due to the Participant from the
Company or any Affiliate.

9. Fractional Shares. Fractional shares shall not be issuable hereunder, and
when any provision hereof may entitle the Participant to a fractional share such
fractional share shall be disregarded.

10. Change in Capital Structure. The terms of this Option shall be adjusted in
accordance with the terms and conditions of the Plan as the Committee determines
is equitably required in the event the Company effects one or more stock
dividends, stock splits, subdivisions or consolidations of shares or other
similar changes in capitalization.

11. Notice. Any notice or other communication given pursuant to this Agreement,
or in any way with respect to this Option, shall be in writing and shall be
personally delivered or mailed by United States registered or certified mail,
postage prepaid, return receipt requested, to the following addresses:

 

If to the Company:    Intrexon Corporation       20374 Seneca Meadows Parkway   
   Germantown, MD 20876       Attention: Secretary    If to the Participant:   

 

     

 

     

 

  

12. Shareholder Rights. The Participant shall not have any rights as a
shareholder with respect to shares of Common Stock subject to this Option until
the issuance of the shares of the Common Stock upon exercise of the Option.

13. No Right to Continued Employment. Neither the Plan, the granting of this
Option nor any other action taken pursuant to the Plan or this Option
constitutes or is evidence of any agreement or understanding, expressed or
implied, that the Company or any Affiliate shall retain the Participant as an
employee for any period of time or at any particular rate of compensation.

14. Binding Effect. Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon and inure to the benefit of the legatees,
distributees, and personal representatives of the Participant and the successors
of the Company.

 

7



--------------------------------------------------------------------------------

15. Conflicts. In the event of any conflict between the provisions of the Plan
and the provisions of this Agreement, the provisions of the Plan shall govern.
All references herein to the Plan shall mean the Plan as in effect on the date
hereof.

16. Counterparts. This Agreement may be executed in a number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one in the same instrument.

17. Miscellaneous. The parties agree to execute such further instruments and
take such further actions as may be necessary to carry out the intent of the
Plan and this Agreement. This Agreement and the Plan shall constitute the entire
agreement of the parties with respect to the subject matter hereof.

18. Section 409A. Notwithstanding any of the provisions of this Agreement, it is
intended that the Option be exempt from Section 409A of the Code.
Notwithstanding the preceding, neither the Company nor any Affiliate shall be
liable to the Participant or any other person if the Internal Revenue Service or
any court or other authority have any jurisdiction over such matter determines
for any reason that the Option is subject to taxes, penalties or interest as a
result of failing to be exempt from, or comply with, Section 409A of the Code.

19. Governing Law. This Agreement shall be governed by the laws of the State of
Virginia, except to the extent federal law applies.

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and the Participant has affixed his signature hereto.

 

COMPANY: INTREXON CORPORATION By:  

 

Name:  

 

Title:  

 

PARTICIPANT:

 

[Participant’s Name]

 

8